
	

113 HR 5802 IH: To amend the Employee Retirement Income Security Act of 1974 to permit multiemployer plans in critical status to modify plan rules relating to withdrawal liability, and for other purposes.
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5802
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Mr. Sessions introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Employee Retirement Income Security Act of 1974 to permit multiemployer plans in
			 critical status to modify plan rules relating to withdrawal liability, and
			 for other purposes.
	
	
		1.Alternative method of withdrawal liability paymentsSection 4224 of the Employee Retirement Income Security Act (29 U.S.C. 1404) is amended—
			(1)by striking A multiemployer plan and inserting (a) A multiemployer plan; and
			(2)by adding at the end the following:
				
					(b)Notwithstanding any contrary provisions of this part, in the case of a multiemployer plan that is
			 in critical status within the meaning of section 305(b)(2) and whose plan
			 sponsor determines that the plan can not be reasonably expected to emerge
			 from critical status by the end of the rehabilitation period, such plan
			 may adopt rules providing for other terms and conditions for the
			 computation of an employer's withdrawal liability. Any such rule shall
			 become effective at the end of a 90-day period that begins on the date of
			 adoption of the rule unless the corporation disapproves the rule before
			 the end of the 90-day period (except that such 90-day period shall be
			 tolled during any period in which a request by the corporation for
			 additional information is pending). The corporation may disapprove a rule
			 under this subsection only if it reasonably determines that the rule
			 creates an unreasonable risk of loss to plan participants and
			 beneficiaries or to the corporation.
					.
			
